Title: From George Washington to Edmund Randolph, 18 March 1784
From: Washington, George
To: Randolph, Edmund



Dear Sir,
Mount Vernon 18th March 1784

I have seen the form of the answer which you have drawn in Savages suit, and approve of it; presuming the references are founded on facts. Mr Fairfax was to have compared these, & will prepare a fair copy. I will remind him of the matter, & have it sent to you as soon as I can.

The case of the depending petitions, in the General Court, is as follows.
The Land was obtained under a Proclamation of Mr Dinwiddie; issued by the advice of his Council Feby 19th 1754, for encouraging the raising of Troops for an Expedition to the Ohio. It was surveyed pursuant to warrants granted by Lord Dunmore, & Patented Decr 15th 1772.

               
                  For
                  10,990
                  Acres, in Fincastle
               
               
                  
                  4,395
                  }
                  
               
               
                  
                  2,448
                  in Botetourt
               
               
                  
                  2,314
                  
               
            
In the month of March 1774, I encounter’d, in preparation only, an expence of at least £300; by the purchase of Servants, Nails, Tools & other necessaries for the purpose of seating and cultivating the above Lands, agreeably to our Act of Assembly; & for transporting the same over the Allighaney Mountains—but this was entirely sunk. The disturbances occasioned by the Indians, which immediately followed, put a stop to my proceedings. the Servants, some of them, engaged in the Militia—others squandered—& the whole were lost to me; while my Goods, as I am informed, were seized for the use of the militia & a fort which was built, upon the Expedition under Lord Dunmore, & no compensation made me for them—nor, if I am rightly informed, anything given upon which I can found a claim.
The March following I went thro’ the second edition of a similar expence, & find by having recourse to my papers, (since I came home) the Certificates which I enclose herewith.
Not knowing what had been, or might be done in this second essay to cultivate my Lands (for I left home in May, while my people were out)—I wrote from Cambridge (in Septr 1775) to Mr Everard requesting as a further security, that they might be covered by friendly Petitions; & presume I must have required Colo. Bassett to take measures accordingly. But never knew what, or whether any steps had been taken in this business, ’till Mr Mercer (whom I saw at Fredericksburg the other day) & your Letter of the 19th of Feby since, informed me of the depending Petitions.
Under this information and what follows, you will be so good as to do what shall appear necessary & proper in my behalf—The Lands, by the Proclamation and Patents, are exempted

from the payment of quitrent, ’till the expiration of fifteen years from & after the date of the latter: but my ignorance of the existing Laws of this State, since the change of its constitution, does not enable me to determine whether the old Act requiring cultivation & improvement, is yet in force, or not; consequently I can give no opinion upon the proper line of conduct to be pursued. Admitting however that this act is in force, so far as it may apply to Lands under the circumstances mine are—yet the two principal Tracts are nevertheless saved; as will appear by the records of Fincastle & Botetourt, where the agregate of the valuations amount to £1583.15.7½ & the sum required to save the number of acres contained in them amounts to no more than £1538.10.0—and had it not been for the hostile temper of the Indians towards the close of 1775 which rendered it unsafe for my people to remain out, & who were actually driven in, to my very great loss in other respects (besides the noncultivation) I should most undoubtedly, have saved the whole agreeably to Law.
Miss Lee, sister to the late Major Genl Lee, wrote, requesting me to obtain for her an authenticated copy of his will—the copy I have lately got, but Mr Drew thinks it may be necessary to affix the Seal of the State to it, as it is to go to England—I request the favor of you therefore to procure & send this to me by the Post—the cost when made known to me I will pay. With very great regard I am Dr Sir Your Most Obt & affecte Servant.

G: Washington

